IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

MALIK GREEN,                               NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-2617

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 15, 2015.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Nancy A. Daniels, Public Defender, and David A. Henson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The state properly concedes that appellant could not be sentenced to ten

years of drug offender probation because he was not eligible to receive drug

offender probation in this case. See § 948.20(1), Fla. Stat. (2014). Accordingly,
we reverse the imposition of drug offender probation and remand with directions

that the trial court resentence appellant without imposing drug offender probation.

We otherwise affirm appellant’s judgment and sentence without comment.

      Affirmed in part, reversed in part, and remanded with directions.

ROBERTS, C.J. and LEWIS, J., CONCUR; BENTON, J., DISSENTS WITH
OPINION.




                                        2
BENTON, J., dissenting.

      I respectfully dissent. I would reverse appellant’s convictions on grounds

the objection to Detective Lormil’s testimony as to what the victim’s body

language communicated should have been sustained.       Although I would not,

therefore, reach the sentencing issue decided by the majority, I have no quarrel

with the panel’s disposition of that issue.




                                              3